ERVIN, Judge.
Bill Salter Outdoor Advertising Inc., appeals from a final order of the Florida Department of Transportation, revoking outdoor advertising permits pursuant to Section 479.08, Florida Statutes (Supp.1984). The case contains facts almost identical to those in T & L Management, Inc. ¶. Department of Transportation, 497 So.2d 685 (Fla. 1st DCA 1986). We affirm the order appealed from.
In the case at bar, as in T & L, there is competent, substantial evidence supporting the findings of fact of the hearing officer that the business which provided the basis for approval of the permits issued by the department did not in fact exist when the permits were issued. Thus, the permits never complied with the requirements of Chapter 479, and were revocable pursuant to section 479.08.
AFFIRMED.
WIGGINTON and BARFIELD, JJ., concur.